DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 38-46, 56, and 58 are pending.
This communication is in response to the communication filed 7/5/2019.

Election/Restrictions
Claims 47-55, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-46, 56, and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for determining a model that predicts pneumonia outcomes. Specifically, the claims recite storing values of clinical parameters and pneumonia outcomes associated with subjects, executing variable selection algorithms to select model parameters, executing classification algorithms for model parameters to generate predictions of pneumonia outcome, calculating a performance metric associated with each of the classification algorithms, selecting a candidate classification algorithm, and outputting a model for predicting a pneumonia outcome, which is grouped See MPEP 2106.04. A doctor skilled in the arts may reasonably perform the steps of the claims as mental process, by reading clinical data and previous pneumonia outcomes, analyzing previous prognosis and diagnosis techniques and determinations, and making their own model to predict pneumonia outcomes.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a database, algorithms, model, processors, memory, communication platform, machine learning engine, and non-transitory computer readable medium. The claims merely use the additional elements recited at a high level of generality as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. 
The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the memory may include the database and machine learning engine and functions to store data (specification par. 26). The processor may be a part of a general purpose computer that functions to process instructions (par. 236). The machine learning engine may be part of a memory as stated above and may function to perform execute various functions of executing algorithms. The algorithms may be one of many analysis models including generalized linear models functioning to analyze data (par. 94).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination solves a problem rooted in technology. The additional elements do not use 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the storage of data, execution of algorithms, calculating performance metrics, and selecting algorithms for prediction are similar to the computer functions of receiving and sending data, and performing calculations.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements performing the steps of storing data, executing algorithms, calculating performance metrics, selecting algorithms, and outputting a prediction model amount to no more than using computer devices to automate or implement the abstract idea. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe mental processes of making determinations and analyzing data and further describes the additional elements (claims 39-46). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of determining a model that predicts pneumonia outcomes. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-46, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Tran US2007/0276270 in view of Aliferis US2011/0307437.
As per claim 38, Tran teaches 
a method of generating a model for predicting a pneumonia outcome in a subject comprising
generating a training database storing first values of a plurality of clinical parameters and pneumonia outcomes associated with a plurality of first subjects; (Tran par. 191-192 teaches selecting training data, where multiple dimensions of user activity are encoded as distinct dimensions in a database; par. 274, 497 teaches monitoring variables, interpreted as clinical parameters, and patient and treatment outcomes for a disease or condition, which may include pneumonia)
executing a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm; (Tran par. 191 teaches selection of model parameters, cross validation can be used to determine parameter values for parametric analyzer or model, which leads to selection of a training data set, interpreted as model parameters) 
executing each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of pneumonia outcome; (Tran par. 191, 193, 315-316 teaches selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point, cases are pro1vided to a learning and inference subsystem, which constructs a Bayesian network that is tailored for a target prediction, which may be a risk of stroke or heart attack or any other condition such as pneumonia)
calculating a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of pneumonia outcome
selecting a candidate classification algorithm in accordance with the performance metric; and (Tran par. 191, 409, 484 teaches an embodiment where the dynamic processing leads to a selection of a model with the highest probability score, here the example of a heart condition may be substituted with a pneumonia condition in another embodiment)
outputting a model for predicting a pneumonia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (Tran par. 191 teaches determining an optimized model structure which may be used for predictions, interpreted as outputting a model).
Tran teaches decision support algorithms, which may include disease treatment outcomes, including pneumonia, but for purposes of compact prosecution, Tran suggests that its disclosure may be used for pneumonia. Aliferis par. 8, 158 is cited as specifically teaching evaluation of machine learning methods for predicting pneumonia mortality).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to use the systems and methods for predicting pneumonia outcomes as taught by Aliferis with the motivation to find direct causal effects of a target variables for pneumonia outcomes (Aliferis par. 8). In the substitution of applying the systems and methods for disease outcomes, it is well within the capabilities of one of ordinary skill in the art to use the systems and methods for pneumonia outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 39
pre-processing data that is stored in the training database including: determining that a first value of at least one of the plurality of clinical parameters is missing; (Tran par. 510 teaches information checks that determine accuracy; Aliferis par. 118 teaches performing imputation in datasets with missing values)
estimating a reference value for the at least one of the plurality of clinical parameters that is missing; and (Tran par. 198, 281 teaches estimating a parameter using reference patterns, interpreted as estimating a reference value; Aliferis par. 118-119 teaches unbiased classification error estimation)
storing the reference value as the first value of the at least one of the plurality of clinical parameters in the training database (Tran par. 35, 181 teaches saving and storing data, where data may include a reference value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to determine missing clinical parameters and estimate missing parameters as taught by Aliferis with the motivation to identify direct causes and direct effects more accurately and avoid bias in error estimation (Aliferis par. 5, 115). One of ordinary skill in the art would have recognized that the results of the combination were predictable as it may lead to more accurate results.
As per claim 40, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the plurality of variable selection algorithms comprise at least one of machine learning algorithm, supervised machine learning algorithm, Grow-Shrink algorithm, Incremental Association Markov Blanket algorithm, or Semi-Interleaved Hiton-PC algorithm (Tran par. 198 teaches using a Markov model in an embodiment).
As per claim 41, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the classification algorithm comprises at least one of linear discriminant analysis, classification and regression tree, decision tree learning, random forest model, nearest neighbor, support vector machine, logistic regression, generated linear model, Bayesian model, or neural network (Tran par. 64, 191 teaches software modules analyzing data where a trained neural network is used, various models including nearest neighbor and regression models may be used for classifying by the analyzer).
As per claim 42, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein selecting a candidate classification algorithm in accordance with the performance metric further comprises: executing decision curve analysis (DCA) with each classification algorithm, the DCA indicating a net benefit of providing a treatment based on pneumonia outcomes generated by the classification algorithm; (Aliferis par. 121 teaches classification performance is measured by the area under ROC curve) and selecting the classification algorithm having a largest net benefit of providing the treatment as the candidate classification algorithm (Tran par. 191, 409, 484, 515 teaches an embodiment where the dynamic processing leads to a selection of a model with the highest probability score, interpreted as a largest net benefit because of the overall improving of the quality of therapy, reducing unnecessary expenditures, preventing adverse drug interactions, and identifying potentially inappropriate prescribing). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to use decision curve analysis to indicate a net benefit as taught by Aliferis with the motivation to find direct causal effects of a target variables for pneumonia outcomes and identify direct causes and direct effects more accurately (Aliferis par. 5, 8). In the substitution of applying the systems and methods for disease outcomes, it is well within the capabilities of one of ordinary skill in the art to use the systems and methods for pneumonia outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable as it may lead to more accurate results.
As per claim 43, Tran and Aliferis teach all the limitations of claim 38 and further teach cross-validating performances of the plurality of classification algorithms (Tran 191 teaches cross validation for determining parameter values or model, testing analyzer performance).
As per claim 44, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the performance metric associated with each of the plurality of classification algorithms includes at least one of a total out- of-bag (OOB) error estimate, a positive class OOB error estimate, a negative OOB error estimate, an accuracy score, or a Kappa score (Tran par. 191, 197, 409, 484 teaches testing the performance of an analyzer to reach an optimal point, the model structure may be determined based on the basis of the combined performance of all models using the determined optimal model structure; here a probability score is interpreted as an accuracy score).
As per claim 45, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the plurality of clinical parameters comprise one or more biomarker clinical parameters, one or more administration of blood products clinical parameters, one or more injury severity score clinical parameters, or a combination thereof (Tran par. 274, 314 teaches clinical parameters of blood volume, blood pressure, blood work, interpreted as clinical biomarkers).
As per claim 46, Tran and Aliferis teach all the limitations of claim 45 and further teach wherein the biomarker clinical parameter comprises one or more of a level of epidermal growth factor (EGF) in a sample from the subject, a level of eotaxin- 1 (CCL11) in a sample from the subject, a level of basic fibroblast growth factor (bFGF) in a sample from the subject, a level of granulocyte colony-stimulating factor (G-CSF) in a sample from the subject, a level of granulocyte-macrophage colony-stimulating factor (GM-CSF) in a sample from the subject, a level of hepatocyte growth factor (HGF) in a sample from the subject, a level of interferon alpha (IFN-a) in a sample from the subject, a level of interferon gamma (IFN-y) in a sample from the subject, a level of interleukin 10 (IL- 10) in a sample from the subject, a level of interleukin 12 (IL-12) in a sample from the subject, a level of interleukin 13 (IL-13) in a sample from the subject, a level of interleukin 15 (IL-15) in a sample from the subject, a level of interleukin 17 (IL-17) in a sample from the subject, a level of interleukin 1 alpha (IL-la) in a sample from the subject, a level of interleukin 1 beta (IL-1p) in a sample from the subject, a level of interleukin 1 receptor antagonist (IL-IRA) in a sample from the subject, a level of interleukin 2 (IL-2) in a sample from the subject,a level of interleukin 2 receptor (IL-2R) in a sample from the subject, a level of interleukin 3 (IL-3) in a sample from the subject, a level of interleukin 4 (IL-4) in a sample from the subject, a level of interleukin 5 (IL-5) in a sample from the subject, a level of interleukin 6 (IL-6) in a sample from the subject, a level of interleukin 7 (IL-7) in a sample from the subject, a level of interleukin 8 (IL-8) in a sample from the subject, a level of interferon gamma induced protein 10 (IP- 10) in a sample from the subject, a level of monocyte chemoattractant protein 1 (MCP-1) in a sample from the subject, a level of monokine induced by gamma interferon (MIG) in a sample from the subject, a level of macrophage inflammatory protein 1 alpha (MIP-la) in a sample from the subject, a level of macrophage inflammatory protein 1 beta (MIP-IP) in a sample from the subject, a level of chemokine (C-C motif) ligand 5 (CCL5) in a sample from the subject, a level of tumor necrosis factor alpha (TNFa) in a sample from the subject, or a level of vascular endothelial growth factor (VEGF) in a sample from the subject, the administration blood products clinical parameter comprises one or more of an amount of whole blood cells administered to the subject, amount of red blood cells (RBCs) administered to the subject, amount of packed red blood cells (pRBCs) administered to the subject, amount of platelets administered to the subject, summation of all blood products administered to the subject, or a level of total packed RBCs, and the injury severity score clinical parameter comprises one or more of Injury Severity Score (ISS), Abbreviated injury scale (AIS) of abdomen, AIS of chest (thorax), AIS of extremity, AIS of face, AIS of head, or AIS of skin (Tran 
As per claim 56, Tran teaches 
a system for generating a model for predicting a pneumonia outcome in a subject comprising: (Tran par. 484, 486 teaches decision support algorithms, which may include treatment for pneumonia)
one or more processors; a memory; a communication platform; (Tran par. 180, 247 teaches use of cpu, memory, and processor where the computer elements may be used to transmit or communicate data, interpreted as a communication platform)
a training database configured to store first values of a plurality of clinical parameters and pneumonia outcomes associated with a plurality of first subjects; (Tran par. 191-192 teaches selecting training data, where multiple dimensions of user activity are encoded as distinct dimensions in a database; par. 274, 497 teaches monitoring variables, interpreted as clinical parameters, and patient and treatment outcomes for a disease or condition, which may include pneumonia)
a machine learning engine configured to: execute a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm; (Tran par. 191 teaches artificial neural networks, interpreted as machine learning, selection of model parameters and cross validation can be used to determine parameter 
execute each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of pneumonia outcome; (Tran par. 191, 193, 315-316 teaches selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point, cases are pro1vided to a learning and inference subsystem, which constructs a Bayesian network that is tailored for a target prediction, which may be a risk of stroke or heart attack or any other condition such as pneumonia)
calculate a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of pneumonia outcome; (Tran par. 191, 409, 484 teaches testing the performance of an analyzer to reach an optimal point, the model structure may be determined based on the basis of the combined performance of all models using the determined optimal model structure; here a probability score is interpreted as a performance metric)
select a candidate classification algorithm in accordance with the performance metric; and (Tran par. 191, 409, 484 teaches an embodiment where the dynamic processing leads to a selection of a model with the highest probability score, here the example of a heart condition may be substituted with a pneumonia condition in another embodiment)
output a model for predicting a pneumonia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (Tran par. 191 teaches determining an optimized model structure which may be used for predictions, interpreted as outputting a model).
 Tran teaches decision support algorithms, which may include disease treatment outcomes, including pneumonia, but for purposes of compact prosecution, Tran suggests that its disclosure may be used for pneumonia. Aliferis par. 8, 158 is cited as specifically teaching evaluation of machine learning methods for predicting pneumonia mortality).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to use the systems and methods for predicting pneumonia outcomes as taught by Aliferis with the motivation to find direct causal effects of a target variables for pneumonia outcomes (Aliferis par. 8). In the substitution of applying the systems and methods for disease outcomes, it is well within the capabilities of one of ordinary skill in the art to use the systems and methods for pneumonia outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 58, Tran and Aliferis teach a non-transitory computer-readable medium having information recorded thereon for generating a model for predicting a pneumonia outcome in a subject, wherein the information, when read by a computer, causes the computer to perform operations of: generating a training database storing first values of a plurality of clinical parameters and pneumonia outcomes associated with a plurality of first subjects; executing a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm; executing each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of pneumonia outcome; calculating a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of pneumonia outcome; selecting a candidate classification algorithm in accordance with the performance metric; and outputting a model for predicting a pneumonia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (see claim 38 and 56 rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAY M. PATEL/Examiner, Art Unit 3686